DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1, line 16, after “and a surface of” and prior to “sealing strip facing”, [[the]] is deleted and in place inserted --each--
	Claim 5, line 3, between “in a second” and prior to “opposite”, comma is deleted.
	Claim 7, line 2, after “clamped between the frame and” and prior to “the at least one stationary wall”, [[one of]] is deleted.
	Claim 9, line 3, after “a recess enclosed by either the frame or” and prior to “the at least one stationary wall”, [[one of]] is deleted.
	Claim 12, line 1, the dependency of the claim is changed from claim [[1]] to claim --6--
	Claim 13, line 1, the dependency of the claim is changed from claim [[6]] to claim --12--
	Claim 14, line 3, after “opposing parts of” and prior to “inner side wall of the receiving chamber”, [[the]] is deleted and in place inserted --a--
	Claim 16, line 17, after “to” and prior to “function as a seal”, [[the]] is deleted and in place inserted --a--
Response to Amendment
	Claims 2-4 and 15 are cancelled.
	Claims 16-17 are newly added claims.
	In view of the amendment, filed on 09/09/2021, the following rejections are withdrawn from the previous office action, mailed on 06/17/2021.
Rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (EP 3 311 670)

Response to Arguments
Applicant’s arguments, see the remarks filed on 09/09/2021, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-14 have been withdrawn. 
Allowable Subject Matter
Claims 1, 5-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a device for guiding and supplying dough to a dough processing or transporting means”, as claimed in claims 1 and 16, “comprising: a receiving chamber, comprising an inlet opening and a discharge opening opposite to the inlet opening, at least one belt conveyor comprising a conveyor belt forming a part of a side wall of the receiving chamber and extending in a direction of conveyance between the inlet opening and the discharge opening, and at least one stationary wall forming another part of the side wall of the receiving chamber and adjoining at least one of two opposing side ends of the at least one belt conveyor, which side ends run parallel to the direction of conveyance, wherein the device further comprises at least two sealing strips, each mounted on an inside of the receiving chamber alongside one of the two opposing side ends of the at least one belt conveyor and each extending from the conveyor belt to an adjacent part of one of the at least one stationary wall to create a seal between the conveyor belt and said stationary wall.”
The closest reference of Bernhardt et al. (EP 3 311 670) fail to disclose at least two sealing strips, each mounted on an inside of the receiving chamber alongside one of the two opposing side ends of the at least one belt conveyor, wherein, as to claim 1, each of the at least two sealing strips encloses an acute wherein, as to claim 16, the at least two sealing strips are configured to be clamped between a frame and at least one stationary wall for acting as a seal between the frame and the stationary wall. Therefore, claims 1, 5-14, and 16-17 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        10/12/2021